DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 64, 67 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no mention of or figure showing “an electrodecontactless implantable electrode array” and “ a direction of extension of the wires are nowhere reversed“ in the specification of the current application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meskens (US 20100274319), cited previously. 
Regarding claim 41, Meskens discloses a plurality of first wire windings 536 (Fig. 5); a plurality of second wire windings 565 (Fig. 5), wherein the apparatus is an implantable electrode assembly 548 (Section 0044, main implant unit is connected to a stimulating lead assembly comprising a plurality of electrode contacts of an array of electrode contacts, such as stimulating lead assembly), the plurality of first wire windings 536 establish an input end of the implantable electrode assembly (Fig. 5, section 0046, two-wire interfaces are used for transferring power and data between auxiliary implant unit and main implant unit. This power and/or data transfer may be bi-directional or uni-directional. For example, in an embodiment, power may be transferred via secondary coil and this power provided to auxiliary implant unit from main implant unit via two-wire interfaces), the plurality of second wire windings 555 establish a stimulation end of the implantable electrode assembly, and respective windings of the first wire windings are made up of the same respective single wires that make up respective windings of the second wire windings (Fig. 5, section 0050, main implant unit also comprises a back-end leakage detection system comprising a core, through which incoming/outgoing wires pass, a winding, a sense resistor, Rsense, and a leakage detection circuit. Wires comprise wires connecting stimulator unit to electrode contacts. In cochlear implants employing an extra-cochlear electrode, wires may also comprise any wires connecting stimulator unit to extra-cochlea electrode).
Concerning claim 42, Meskens discloses the plurality of second wire windings and the vicinity thereabout are free of wire ends (Fig. 5, section 0050, main implant unit also comprises a back-end leakage detection system comprising a core, through which incoming/outgoing wires pass, a winding, a sense resistor, Rsense, and a leakage detection circuit. Wires comprise wires connecting stimulator unit to electrode contacts. In cochlear implants employing an extra-cochlear electrode, wires may also comprise any wires connecting stimulator unit to extra-cochlea electrode); or respective two wire paths extend from the respective windings of the first wire windings to the respective windings of the second wire windings.
With respect to claim 43, Meskens discloses the plurality of second wire windings and the vicinity thereabout are free of wire ends (Fig. 5, section 0050, main implant unit also comprises a back-end leakage detection system comprising a core, through which incoming/outgoing wires pass, a winding, a sense resistor, Rsense, and a leakage detection circuit. Wires comprise wires connecting stimulator unit to electrode contacts. In cochlear implants employing an extra-cochlear electrode, wires may also comprise any wires connecting stimulator unit to extra-cochlea electrode).
Regarding claim 45, Meskens discloses the respective first wire windings 530, 536 have at least two layers of windings, one over the other (Fig. 5).
Concerning claim 61, Meskens discloses a receiver-stimulator of a cochlear implant (Fig. 5, section 0048, Stimulator unit may comprise one or more integrated circuits for receiving the stimulation data transmitted by the external component and providing stimulation in accordance with the received stimulation data via the electrodes); and the apparatus of claim 41, wherein the input end of the apparatus is attached to the receiver-stimulator, and the stimulation end is remote from the receiver-stimulator (section 0046, two-wire interfaces are used for transferring power and data between auxiliary implant unit and main implant unit. This power and/or data transfer may be bi-directional or uni-directional. For example, in an embodiment, power may be transferred via secondary coil and this power provided to auxiliary implant unit from main implant unit via two-wire interfaces).
With respect to claim 62, Meskens discloses all wire antenna coils 536 of the assembly are located on a side of the assembly opposite the implantable electrode assembly 518, 546 (Fig. 5, section 0044 and 0049, main implant unit is connected to a stimulating lead assembly comprising a plurality of electrode contacts of an array of electrode contacts , such as stimulating lead assembly. Wires connect secondary coil interface to secondary coil).
Regarding claim 63, Meskens discloses respective windings of the plurality of second wire windings 555 respectively establish respective tissue stimulating electrodes of the implantable electrode assembly (section 0050, In cochlear implants employing an extra-cochlear electrode 549, wires may also comprise any wires connecting stimulator unit to extra-cochlea electrode).
Concerning claim 64, Meskens discloses the apparatus is an electrodecontactless implantable electrode array (Section 0080, main implant unit is connected to a first extra-cochlea electrode and a second extra-cochlea electrode 1080. The second extra-cochlea electrode may be mounted on the casing of main implant unit).
With respect to claim 65, Meskens discloses the stimulation end of the implantable electrode assembly is an elongate arrangement wherein respective windings of the plurality of second wire windings are arrayed serially along a longitudinal direction of the elongate arrangement (Fig. 1, section 0038, Stimulating lead assembly comprises a longitudinally aligned and distally extending array of electrode contacts, sometimes referred to as array of electrode contacts).
Regarding claim 66, Meskens discloses the respective first wire windings 530 are comprised of a first sub-winding and a second sub- winding in contact with each other or at least closer to each other than the space between the respective first wire windings (Fig. 5, section 0052, 0056, the turns ratio for a winding is equal to the ratio of the number of turns in the secondary winding to the number of turns of the primary winding. In this example, winding comprises N turns around ferrite core. Increasing the number of turns, N, of secondary winding 530 increases the voltage over the resistor); and the first sub-winding has at least two layers of windings, one over the other (Fig. 5, section 0052, 0056, the turns ratio for a winding is equal to the ratio of the number of turns in the secondary winding to the number of turns of the primary winding. In this example, winding comprises N turns around ferrite core. Increasing the number of turns, N, of secondary winding 530 increases the voltage over the resistor); and the second sub-winding has at least two layers of windings, one over the other (Section 0039, Primary coil transfers electrical signals (that is, power and stimulation data) to the internal or secondary coil via an inductive coupled radio frequency (RF) link. Secondary coil is typically made of multiple turns of electrically insulated single-strand or multi-strand platinum or gold wire).
Regarding claim 69, Meskens discloses respective windings of the plurality of first wire windings establish respective input contacts of the apparatus (section 0046, This power and/or data transfer may be bi-directional or uni-directional. For example, in an embodiment, power may be transferred via secondary coil and this power provided to auxiliary implant unit from main implant unit via two-wire interfaces and. Although in the illustrated embodiment two-wire interfaces and connect auxiliary implant unit and main implant unit, in other embodiments additional wires may be used).
Concerning claim 70, Meskens discloses the implantable electrode array includes an electrode array; and the stimulation end is the electrode array (Fig. 1, section 0038, 0044, Stimulating lead assembly comprises a longitudinally aligned and distally extending array of electrode contacts, sometimes referred to as array of electrode contacts. main implant unit is connected to a stimulating lead assembly comprising a plurality of electrode contacts of an array of electrode contacts, such as stimulating lead assembly).
With respect to claim 71, Meskens discloses respective windings of the plurality of first wire windings are respectively in direct physical electrical conducive contact with conductors of a component to which the implantable electrode assembly is attached (Fig. 5, section 0050, main implant unit also comprises a back-end leakage detection system comprising a core, through which incoming/outgoing wires pass, a winding, a sense resistor, Rsense, and a leakage detection circuit. Wires comprise wires connecting stimulator unit to electrode contacts. In cochlear implants employing an extra-cochlear electrode, wires may also comprise any wires connecting stimulator unit to extra-cochlea electrode).
Regarding claim 72, Meskens discloses the implantable electrode assembly includes an elongate lead sub-assembly, the input end being located at one end of the elongate lead sub-assembly and the stimulation end is located at a side of the lead sub-assembly opposite the one end (Fig. 1, section 0038, 0044, Stimulating lead assembly comprises a longitudinally aligned and distally extending array of electrode contacts, sometimes referred to as array of electrode contacts. main implant unit is connected to a stimulating lead assembly comprising a plurality of electrode contacts of an array of electrode contacts, such as stimulating lead assembly). 
Claim Objections
Claims  44, 46-49, 69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive. Examiner finds that the restriction is proper Group I is an implantable electrode assembly with an input end and a stimulation end, Group II is an group of windings at two locations forming an electrode assembly. Group III is a making of a cochlear electrode assembly with five separate channels for the cochlear assembly. The inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. Examiner finds that the windings disclosed in Meskens shows an input end 536 and an stimulation end 555 of the implantable electrode assembly (Fig. 5, section 0046, two-wire interfaces are used for transferring power and data between auxiliary implant unit and main implant unit. This power and/or data transfer may be bi-directional or uni-directional. For example, in an embodiment, power may be transferred via secondary coil and this power provided to auxiliary implant unit from main implant unit via two-wire interfaces. Fig. 5, section 0050, main implant unit also comprises a back-end leakage detection system comprising a core, through which incoming/outgoing wires pass, a winding, a sense resistor, Rsense, and a leakage detection circuit. Wires comprise wires connecting stimulator unit to electrode contacts. In cochlear implants employing an extra-cochlear electrode, wires may also comprise any wires connecting stimulator unit to extra-cochlea electrode).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792